350 East Las Olas Boulevard Las Olas Centre II, Suite 1150 P.O. Box 30310 Fort Lauderdale, FL 33303-0310 954.759.2763 Direct 954.462.4150 Main 954.462.4260 Fax jmayersohn@ralaw.com www.ralaw.com November 21, 2011 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549-3628 Attention:Amanda Ravitz Assistant Director Re: Cyclone Power Technologies, Inc. Registration Statement on Form 10 Amended October 31,2011 File No. 000-54449 Dear Ms. Ravitz: The purpose of this letter is to provide the Company’s responses to the November 17, 2011 Comment Letter to Mr. Harry Schoell, Chairman Chief Executive Officer of Cyclone Power Technologies, Inc. (the “Company”).This letter indicates how the Company proposes to respond to your comments and provide certain information requested by you in the Comment Letter.For your convenience, we have restated the comments from the Comment Letter below followed by the Company’s responses. Business model, page 2 COMMENT 1. Please reconcile your description of the term of the Advent Power Systems Agreement with section 3.2 of the agreement filed as Exhibit 10.12.Also, please clarify whether Advent’s license to develop motive power engines for the U.S. military is exclusive. Response: The document has been revised accordingly. COMMENT 2. Given your response to prior comment 5, please provide us with a copy of your subcontractor agreement with Advent.Also, tell us how you concluded that you need not file this agreement as an exhibit. Response: Cyclone’s subcontractor agreement with Advent was previously filed as Exhibit 10.11 with Amendment #1 to the Form 10. NewYork Cleveland Toledo Akron Columbus Cincinnati Washington,D.C.
